DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated September 23, 2020, including arguments and amendments.

Claims 1, 3 – 8, 10 – 15, and 17 – 20 are currently pending.

Response to Arguments
Applicant's arguments filed September 23, 2020, regarding the applicability of Driesen to independent claims 1, 8, and 15, have been fully considered but they are not persuasive. Accordingly, THIS ACTION IS MADE FINAL.

Applicant argue that Driesen does not adequately disclose the limitations of the independent claims directed to the installation, on the device, of a first kernel that is a higher upgrade version of a second kernel operating on the source system. Examiner respectfully disagrees.

As can be seen in the detailed rejection above, this limitation is, in fact, anticipated by the reference. In particular, Driesen at [0032], states that the source has a version of the kernel, that the destination has a different, upgraded version of the kernel, and that the destination can reasonably correspond to “the device” as recited by the claims.

Applicant’s arguments with respect to the applicability of Driesen to dependent claims 3, 10, and 17 have been fully considered and are persuasive. In particular, examiner finds persuasive applicants’ argument, on page 11 of their submission, that [0034] of Driesen does not adequately anticipate the limitation of “a minimal set of data required for operation…” The rejection of these claims under 35 USC 102(a)(1) has been withdrawn. 

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 8, 11 – 15, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driesen, et al., U.S. PG-Pub. No. 2010/0138821 (hereafter, “Driesen”).

Claim 1, Driesen discloses: a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
receiving data from a subset of a first set of exchange tables stored in a first database of a source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A;” where Driesen’s repository tables correspond to the claimed ‘first set of exchange tables’);
creating a second set of exchange tables in a second database of the device, the second set of exchange tables comprising the data from the subset of the first set of exchange tables and data from an upgrade version of the set of exchange tables stored in the first database of the source system ([0020], “Rather than deploy all of the tables as part of the upgrade, adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A;” where Driesen’s clones correspond to the claimed “second set of exchange tables”);
creating a set of shadow tables in the second database of the device, wherein the set of shadow tables corresponds to a subset of a first set of application tables stored in the first database of the source system, the set of shadow tables comprising data from an upgrade version of the subset of the first set of application tables stored in the first database of the source system ([0020], “The adaptive switch installer 150 then creates synonyms for the cloned repository tables and customizing tables. The synonyms are used with another, shadow schema, which may be accessed by the source application server 110A and/or the shadow application server 110B;” where Driesen’s synonyms correspond to the claimed ‘shadow tables’);
installing, on the device, a first kernel that is a higher upgrade version of a second kernel operating on the source system ([0032], “At 432, adaptive switch installer 150 may copy the application server 110A (including kernel programs and configuration data) to a different directory than the source release. The copy is referred to as the shadow application server 110B. The source release (i.e., the source application server 110A) refers to the version of the software program currently in production, and the destination release refers to the version of the software that the user wants to run in the future after being upgraded (i.e., shadow application server 110B). Moreover, the destination release, which is the upgrade, is implemented so as not to affect the source release;” where Driesen’s source release corresponds to the claimed ‘source system’ and Driesen’s destination release corresponds to the claimed ‘first kernel’ ‘on the device’ having ‘a higher upgrade version’);
adapting the second set of exchange tables and the set of shadow tables to the higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”);
performing object generation based on the second set of exchange tables and the set of shadow tables ([0040], “At 444, adaptive switch installer 150 creates additional database objects. Specifically, adaptive switch installer 150 may create views on repository tables 310D and create the view on the synonym, i.e., repository table 310G.”);
dropping the set of shadow tables ([0048], referring to dropping temporary objects);
receiving a set of application tables from the source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A.”); and
adapting the set of application tables to the higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”).

As to Claim 4, Driesen discloses: receiving, from the source system, a first set of table metadata associated with the first set of exchange tables stored in the first database of [0032], referring to copies made of configuration data);
receiving a second set of table metadata associated with an upgrade version of the first set of exchange tables stored in the first database of the source system and an upgrade version of the first set of application tables stored in the first database of the source system ([0032], referring to the destination release including new configuration data);
determining a set of differences between the first set of table metadata and the second set of table metadata ([0020], referring to the deployment of only a delta upgrade package); and
generating a set of instructions based on the set of differences, wherein adapting the set of application tables to the higher upgrade version comprises executing the set of instructions ([0032], “… the destination release, which is the upgrade, is implemented so as not to affect the source release.”).

As to Claim 5, Driesen discloses: wherein the first set of table metadata and the second set of table metadata are received from a file directory shared between the device and the source system ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 6, Driesen discloses: wherein the machine-readable medium is a first machine-readable medium, wherein the program further comprises a set of instructions for retrieving the data from the upgrade version of the set of exchange tables stored on the source system from a second machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 7, Driesen discloses: retrieving the data from the upgrade version of the set of shadow tables stored on the source system from the second machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 8, Driesen discloses: for a device, a method comprising:
receiving data from a subset of a first set of exchange tables stored in a first database of a source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A;” where Driesen’s repository tables correspond to the claimed ‘first set of exchange tables’);
creating a second set of exchange tables in a second database of the device, the second set of exchange tables comprising the data from the subset of the first set of exchange tables and data from an upgrade version of the set of exchange tables stored in the first database of the source system ([0020], “Rather than deploy all of the tables as part of the upgrade, adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A;” where Driesen’s clones correspond to the claimed “second set of exchange tables”);
creating a set of shadow tables in the second database of the device, wherein the set of shadow tables corresponds to a subset of a first set of application tables stored in the first database of the source system, the set of shadow tables comprising data from an upgrade version of the subset of the first set of application tables stored in the first database of the source system ([0020], “The adaptive switch installer 150 then creates synonyms for the cloned repository tables and customizing tables. The synonyms are used with another, shadow schema, which may be accessed by the source application server 110A and/or the shadow application server 110B;” where Driesen’s synonyms correspond to the claimed ‘shadow tables’);
installing, on the device, a first kernel that is a higher upgrade version of a second kernel operating on the source system ([0032], “At 432, adaptive switch installer 150 may copy the application server 110A (including kernel programs and configuration data) to a different directory than the source release. The copy is referred to as the shadow application server 110B. The source release (i.e., the source application server 110A) refers to the version of the software program currently in production, and the destination release refers to the version of the software that the user wants to run in the future after being upgraded (i.e., shadow application server 110B). Moreover, the destination release, which is the upgrade, is implemented so as not to affect the source release;” where Driesen’s source release corresponds to the claimed ‘source system’ and Driesen’s destination release corresponds to the claimed ‘first kernel’ ‘on the device’ having ‘a higher upgrade version’);
adapting the second set of exchange tables and the set of shadow tables to the higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”);
performing object generation based on the second set of exchange tables and the set of shadow tables ([0040], “At 444, adaptive switch installer 150 creates additional database objects. Specifically, adaptive switch installer 150 may create views on repository tables 310D and create the view on the synonym, i.e., repository table 310G.”);
dropping the set of shadow tables ([0048], referring to dropping temporary objects);
[0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A.”); and
adapting the set of application tables to the higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”).

As to Claim 11, Driesen discloses: receiving, from the source system, a first set of table metadata associated with the first set of exchange tables stored in the first database of the source system and the first set of application tables stored in the first database of the source system ([0032], referring to copies made of configuration data);
receiving a second set of table metadata associated with an upgrade version of the first set of exchange tables stored in the first database of the source system and an upgrade version of the first set of application tables stored in the first database of the source system ([0032], referring to the destination release including new configuration data);
determining a set of differences between the first set of table metadata and the second set of table metadata ([0020], referring to the deployment of only a delta upgrade package); and
generating a set of instructions based on the set of differences, wherein adapting the set of application tables to the higher upgrade version comprises executing the set of instructions ([0032], “… the destination release, which is the upgrade, is implemented so as not to affect the source release.”).

As to Claim 12, Driesen discloses: wherein the first set of table metadata and the second set of table metadata are received from a file directory shared between the device and the source system ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 13, Driesen discloses: retrieving the data from the upgrade version of the set of exchange tables stored on the source system from a machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 14, Driesen discloses: retrieving the data from the upgrade version of the set of shadow tables stored on the source system from the second machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 15, Driesen discloses: a system comprising: a set of processing units; and a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:
receive data from a subset of a first set of exchange tables stored in a first database of a source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A;” where Driesen’s repository tables correspond to the claimed ‘first set of exchange tables’);
create a second set of exchange tables in a second database of the device, the second set of exchange tables comprising the data from the subset of the first set of exchange [0020], “Rather than deploy all of the tables as part of the upgrade, adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A;” where Driesen’s clones correspond to the claimed “second set of exchange tables”);
create a set of shadow tables in the second database of the device, wherein the set of shadow tables corresponds to a subset of a first set of application tables stored in the first database of the source system, the set of shadow tables comprising data from an upgrade version of the subset of the first set of application tables stored in the first database of the source system ([0020], “The adaptive switch installer 150 then creates synonyms for the cloned repository tables and customizing tables. The synonyms are used with another, shadow schema, which may be accessed by the source application server 110A and/or the shadow application server 110B;” where Driesen’s synonyms correspond to the claimed ‘shadow tables’);
install, on the device, a first kernel that is a higher upgrade version of a second kernel operating on the source system ([0032], “At 432, adaptive switch installer 150 may copy the application server 110A (including kernel programs and configuration data) to a different directory than the source release. The copy is referred to as the shadow application server 110B. The source release (i.e., the source application server 110A) refers to the version of the software program currently in production, and the destination release refers to the version of the software that the user wants to run in the future after being upgraded (i.e., shadow application server 110B). Moreover, the destination release, which is the upgrade, is implemented so as not to affect the source release;” where Driesen’s source release corresponds to the claimed ‘source system’ and Driesen’s destination release corresponds to the claimed ‘first kernel’ ‘on the device’ having ‘a higher upgrade version’);
[0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”);
perform object generation based on the second set of exchange tables and the set of shadow tables ([0040], “At 444, adaptive switch installer 150 creates additional database objects. Specifically, adaptive switch installer 150 may create views on repository tables 310D and create the view on the synonym, i.e., repository table 310G.”);
drop the set of shadow tables ([0048], referring to dropping temporary objects);
receive a set of application tables from the source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A.”); and
adapt the set of application tables to the higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”).

As to Claim 18, Driesen discloses: receive, from the source system, a first set of table metadata associated with the first set of exchange tables stored in the first database of the source system and the first set of application tables stored in the first database of the source system ([0032], referring to copies made of configuration data);
receive a second set of table metadata associated with an upgrade version of the first set of exchange tables stored in the first database of the source system and an upgrade version of the first set of application tables stored in the first database of the source system ([0032], referring to the destination release including new configuration data);
determine a set of differences between the first set of table metadata and the second set of table metadata ([0020], referring to the deployment of only a delta upgrade package); and
[0032], “… the destination release, which is the upgrade, is implemented so as not to affect the source release.”).

As to Claim 19, Driesen discloses: retrieve the data from the upgrade version of the set of exchange tables stored on the source system from a machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 20, Driesen discloses: retrieve the data from the upgrade version of the set of shadow tables stored on the source system from the second machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIRAV K KHAKHAR/Examiner, Art Unit 2167                                                                                                                                                                                                        

/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167